                                                              United States District Court
                                                                  Southern District of Texas

                                                                     ENTERED
                  IN THE UNITED STATES DISTRICT COURT              August 08, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS              David J. Bradley, Clerk
                            HOUSTON DIVISION




LEE HAMILTON, JR.,                  §
TDCJ #1132938,                      §
                                    §
             Plaintiff,             §
                                    §
v.                                  §       CIVIL ACTION NO. H-19-2259
                                    §
CASON MCCUNE, et al.,               §
                                    §
          Defendants.               §



                       MEMORANDUM OPINION AND ORDER



     State inmate Lee Hamilton, Jr. (TDCJ #1132938) has filed a

Prisoner's     Civil   Rights   Complaint   under   42   U.S.C.     §     1983

("Complaint") (Docket Entry No. 1), concerning the conditions of

his confinement at the Estelle Unit in Huntsville.                  Because

Hamilton is an inmate who proceeds in forma pauperis, the court is

required to scrutinize the Complaint and dismiss the case if it

determines that the action is "frivolous or malicious;" "fails to

state a claim on which relief may be granted;" or "seeks monetary

relief from a defendant who is immune from such relief." 28 U.S.C.

§ 1915(e} (2)(B); see also 28 U.S.C. § 1915A.       After reviewing all

of the pleadings as required, the court concludes that this case

must be dismissed for reasons explained briefly below.
                                  I.   Background

      Hamilton is currently incarcerated by the Texas Department of

Criminal Justice - Correctional Institutions Division ("TDCJ") at

the Estelle Unit in Huntsville. 1             He has filed this civil rights

action under 42 U.S. C. § 198 3 against the following defendants

employed by TDCJ at the Estelle Unit facility:             (1) Cason McCune;

(2)   Vinita Hamilton;      (3)    Lynette Whitfield;     (4)   Dr. Ernestine

Julye;     (5)   Nurse Brenda Butler;     (6)   Business Manager Kharl Mott;

(7) Major Bobby Rigsby; and (6) Warden Tracy Hutto. 2

      Hamilton alleges that McCune, Rigsby, Butler, and Whitfield,

along with a nurse identified as Teresa Green, have formed a plot

against him by implanting a "device" on him and placing calls to

his mother. 3      He believes that Mott, Dr. Julye, and Warden Hutto

know about the plot, but have done nothing to stop it. 4             Hamilton

wants all of the defendants to be arrested and charged with a

criminal offense. 5      He also wants his money back. 6




      1
          Complaint, Docket Entry No. 1, p. 3.
      2
          Id. at 1, 3.
      3
          Id. at 4.
      4
          Id. at 3, 4.
      5
          Id. at 4.
      6
          Id.

                                        -2-
                                 II.   Discussion

       A complaint filed by a litigant who proceeds in forma pauperis

may be dismissed as malicious under 28 U.S.C. § 1915(e) (2) (B) if it

duplicates allegations made in another federal lawsuit by the same

plaintiff.      See Pittman v. Moore, 980 F.2d 994, 994 (5th Cir. 1993)

(per curiam) .        The allegations made by Hamilton against McCune,

Butler,      Green,   and Rigsby have been made previously in another

lawsuit, which was dismissed as frivolous on July 3, 2019.                       See

Hamilton v. McCune, Civil No. H-19-1901 (S.D. Tex.) (Docket Entry

No. 8).      In that case, Hamilton raised the similar allegations and

asked for criminal charges of conspiracy against prison officials

who had covertly implanted a listening device on                        Hamilton to

intercept his thoughts.          See id.

       The    Fifth   Circuit    has   held   that   "a    claim   qualifies      as

malicious if it is virtually identical to and based on the same

series of events as a claim previously brought by the plaintiff."

Shakouri v. Davis, 923 F.3d 407, 410 (5th Cir. 2019) (citing Bailey

v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988)).               Because Hamilton

has made the same or similar claims previously, the court concludes

that the pending Complaint is subject to dismissal as malicious.

See,   �,        Wilson   v.    Lynaugh,   878   F.2d     846   (5th    Cir.   1989)

(duplicative claims may be dismissed sua sponte).                      Accordingly,

this   civil     action   will    be   dismissed     pursuant      to    28    U.S.C.

§ 1915(e)(2)(B ) as malicious.


                                        -3-
                      III.   Conclusion and Order

    Accordingly, the court ORDERS as follows:

    1.     This case is DISMISSED with prejudice as malicious
           pursuant to 28 U.S.C. § 1915 (e) (2) (B).

    2.     The dismissal will count as a STRIKE for purposes
           of 28 U.S.C. § 1915(g).

    The Clerk will provide a copy of this Memorandum Opinion and

Order to the plaintiff.      The Clerk will also send a copy of this

Order to   (1)   the TDCJ - Office of the General Counsel, Capitol

Station, P.O. Box 13084, Austin, Texas, 78711, Fax: 512-936-2159;

and (2) the Three Strikes List at Three_Strikes@txs.uscourts.gov.

    SIGNED at Houston, Texas, on this     9-f"'-   day of ,A"6v , 2019.




                                        UNITED STATES DISTRICT JUDGE




                                  -4-
